PD-0070-15                                        PD-0070-15
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                       Transmitted 1/16/2015 11:47:17 AM
                                                         Accepted 1/22/2015 11:57:26 AM
                                                                            ABEL ACOSTA
                            No. 07-14-00249-CR                                      CLERK

                   TO THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


 DONALD LYNN RAMSEY,                                             Appellant
 a/k/a DONALD LYNN RAMSAY

 v.

 THE STATE OF TEXAS,                                              Appellee



                         Appeal from Swisher County


                                 * * * * *

                   STATE’S MOTION TO EXTEND TIME FOR
              FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                 * * * * *

                               Lisa C. McMinn
                          State Prosecuting Attorney
                            Bar I.D. No. 13803300

January 22, 2015            Stacey M. Goldstein
                          Assistant State’s Attorney
                           Bar I.D. No. 24031632

                               P.O. Box 13046
                            Austin, Texas 78711
                         information@spa.texas.gov
                         512-463-1660 (Telephone)
                             512-463-5724 (Fax)
                                No. 07-14-00249-CR

                   TO THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS


DONALD LYNN RAMSEY,                                                         Appellant
a/k/a DONALD LYNN RAMSAY

v.

THE STATE OF TEXAS,                                                          Appellee



                                     * * * * *


                 STATE’S MOTION TO EXTEND TIME FOR
            FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                     * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State Prosecuting Attorney respectfully submits its motion to extend the

time for filing its Petition for Discretionary Review.

      Pursuant to Rule of Appellate Procedure 68.2(c), the State moves to extend the

time for filing its petition until February 15, 2015—30 days after the current due date

of January 16, 2015. No previous motions to extend the deadline for filing have been

filed. Undersigned counsel needs additional time to review the record and draft the

petition.
      WHEREFORE, the State prays that its motion to extend the time for filing its

petition for discretionary review until February 15, 2015, be granted.



                                             Respectfully submitted,

                                             Lisa C. McMinn
                                             State Prosecuting Attorney
                                             Bar I.D. No. 13803300


                                             /s/ STACEY M. GOLDSTEIN
                                             Assistant State Prosecuting Attorney
                                             Bar I.D. No. 24031632


                                             P.O. Box 13046
                                             Austin, Texas 78701
                                             information@spa.texas.gov
                                             512-463-1660 (Telephone)
                                             512-463-5724 (Fax)
                        CERTIFICATE OF SERVICE

      A copy of the State’s Motion to Extend the Time for Filing its Petition for

Discretionary Review has been served on January 16, 2015, via certified electronic

service provider to:

Hon. J. Michael Criswell
Swisher County Attorney
119 S. Maxwell
Tulia, Texas 79088
swisherca@swisher-tx.org


Hon. Troy Bollinger
600 Ash Street
Plainview, Texas 79072
troy@laneybollinger.com



                                            /s/ STACEY M. GOLDSTEIN
                                            Assistant State Prosecuting Attorney